 



Exhibit 10.6

[ONE-YEAR FORM]

HOLLY CORPORATION
PERFORMANCE SHARE UNIT AGREEMENT

     This Performance Share Unit Agreement (the “Agreement”) is made and entered
into by and between HOLLY CORPORATION, a Delaware corporation (the “Company”),
and                      (the “Employee”). If the Employee presently is or
subsequently becomes employed by a subsidiary of the Company, the term “Company”
shall be deemed to refer collectively to the Company and the subsidiary or
subsidiaries which employ the Employee. This Agreement is entered into as of the
      day of                     ,       (the “Date of Grant”).

W I T N E S S E T H:

     WHEREAS, the Company has adopted the HOLLY CORPORATION LONG-TERM INCENTIVE
COMPENSATION PLAN (the “Plan”) to attract, retain and motivate employees,
directors and consultants; and

     WHEREAS, the Long-Term Incentive Compensation Plan Committee (the
“Committee”) believes that entering into this Agreement with the Employee is
consistent with the stated purposes for which the Plan was adopted.

     NOW, THEREFORE, in consideration of the services rendered by the Employee,
it is agreed by and between the Company and the Employee, as follows:

     1. Grant. The Company hereby grants as of the Date of Grant a Performance
Award (as defined in the Plan) of                      performance share units
(the “Units”), subject to the terms and conditions set forth in this Agreement.
Depending upon the Company’s performance, the Employee may earn from
                     percent (     %) to                      percent (     %)
of the Units, based on the total shareholder return (“TSR”) of the Company’s
common stock, par value $.01 per share (the “Shares”), as compared to the TSR of
a peer group of companies as provided in Section 2.

     2. Nature of Award. The Units represent an award for the “Performance
Period” described in this Section 2. The Performance Period begins on
                    ,       and ends on                     ,      . At the end
of the Performance Period, the Employee shall be entitled to a cash payment
equal to the value of the Units as determined under this Section 2 and payable
at the time indicated in Section 4 or Section 3(b), as applicable. At the end of
the Performance Period, the amount paid with respect to the Units will be based
upon the TSR of the Company compared to the TSR of a select group of peer
companies designated by the Committee for performance measurement purposes (the
“Peer Group”). TSR includes both appreciation in share price during the
Performance Period and the assumed reinvestment of any dividends declared into
additional Shares at the time dividends are paid. The Share price for the TSR
calculation of the Company shall be the average Share price for the final
thirty- (30-) day trading period of the Performance Period (the “Share Price”).
The amount payable to the Employee pursuant

1



--------------------------------------------------------------------------------



 



to the Agreement shall be an amount equal to the number of Units (as specified
in Section 1 and after any applicable adjustment under Section 3) multiplied by
a “Performance Percentage” (which will be based upon the Company’s TSR ranking
as compared to the ranking of the Peer Group) multiplied by the Share Price. The
Performance Percentage will be determined in accordance with the following
“Performance Schedule.”

Performance Schedule

Performance Percentage (%)
to be Multiplied by Units
Based Upon the Company’s TSR as Compared to the Peer Group



--------------------------------------------------------------------------------

          The Company's TSR as Compared to   Performance Percentage (%) to be
the Peer Group TSR – Percentile Ranking   Multiplied by Units
 
        Percentile or Less         %

        –       Percentile         %

        –       Percentile         %

        –       Percentile         %

        –       Percentile         %

        Percentile and Higher         %

     3. Early Termination. In the event of separation from employment of the
Employee prior to the end of the Performance Period on account of an event
described in this Section 3, the number of Units with respect to which payment
at the end of the Performance Period is based shall be determined as follows:

     (a) (i) In the event that the Employee separates from employment for any
reason other than voluntary separation or Cause, as defined in
Section 3(c)(vii), or (ii) in the event of the Employee’s death or (iii) in the
event of the Employee’s total and permanent disability as determined by the
Committee in its sole discretion, or (iv) in the event that the Employee shall
retire after attaining normal retirement age of 62 or after attaining an earlier
retirement age approved by the Committee in its sole discretion, the number of
Units that shall be earned by and paid to the Employee or his beneficiary, in
accordance with and at the time specified in Section 4, shall be determined as
follows: the Employee shall forfeit a percentage of the Units equal to the
percentage that the number of full months following the date of separation,
death, disability or retirement to the end of the Performance Period bears to
the number of full months in the Performance Period. The Committee shall
determine the number of Units earned and the amount to be paid to the Employee
or his beneficiary as soon as administratively practicable after the end of the
Performance Period based upon the TSR calculation determined pursuant to
Section 2 for the entire Performance Period. In its sole discretion, the
Committee may make a payment to the

2



--------------------------------------------------------------------------------



 



Employee assuming a Performance Percentage of up to                      percent
(     %) of the Units instead of the pro-rata number of Units as determined
pursuant to this Section 3(a). Unless the Committee determines otherwise, the
Employee will have no right to any other Units and those other Units granted
under this Agreement will be forfeited. If the Employee separates from
employment prior to the end of the Performance Period due to voluntary
separation or on account of Cause, all Units hereunder will be forfeited.

     (b) In the event of a Special Involuntary Termination, as defined in
Section 3(c)(vi), before the end of the Performance Period, no Units shall be
forfeited, and payment with respect to                      percent (     %) of
the Units shall be made as soon as administratively practicable following the
Special Involuntary Termination. In the event of a Special Involuntary
Termination, the amount payable with respect to this Agreement will equal the
number of Units granted pursuant to Section 1, multiplied by the Share Price,
and multiplied by a Performance Percentage of                      percent
(     %); provided, however, the Share Price shall be calculated using the
average Share price for the thirty- (30-) day trading period preceding the date
of the Special Involuntary Termination. Payment pursuant to this Section 3(b) is
in-lieu of payment pursuant to Section 3(a) and if the Employee receives payment
pursuant to this Section 3(b) the Employee will not be entitled to any payment
pursuant to Section 3(a).

     (c) Definitions. For purposes of this Section 3,

     (i) “Change in Control” shall mean:

     A. Any “Person” (as defined in Section 3(c)(ii) below), other than (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
“Affiliates” (as defined in Section 3(c)(v) below), (3) an underwriter
temporarily holding securities pursuant to an offering of such securities, or
(4) a corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company, is or becomes the “Beneficial Owner” (as defined in Section 3(c)(iii)
below), directly or indirectly, of securities of the Company (not including in
the securities beneficially owned by such person any securities acquired
directly from the Company or its Affiliates) representing more than forty
percent (40%) of the combined voting power of the Company’s then outstanding
securities, or more than forty percent (40%) of the then outstanding common
stock of the Company, excluding any Person who becomes such a Beneficial Owner
in connection with a transaction described in Section 3(c)(i)(C)(I) below.

3



--------------------------------------------------------------------------------



 



     B. The individuals who as of the Date of Grant constitute the Board of
Directors of the Company and any “New Director” (as defined in Section 3(c)(iv)
below) cease for any reason to constitute a majority of the Board of Directors.

     C. There is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, except
if:

     (I) the merger or consolidation results in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least sixty percent (60%) of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation; or

     (II) the merger or consolidation is effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly, or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person any
securities acquired directly from the Company or its Affiliates other than in
connection with the acquisition by the Company or its Affiliates of a business)
representing more than forty percent (40%) of the combined voting power of the
Company’s then outstanding securities.

     D. The shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets, other than a sale
or disposition by the Company of all or substantially all of the Company’s
assets to an entity at least sixty percent (60%) of the combined voting power of
the voting securities of which is owned by the stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

     (ii) “Person” shall have the meaning given in section 3(a)(9) of the
Securities Exchange Act of 1934 (the “1934 Act”) as modified and used in
sections 13(d) and 14(d) of the 1934 Act.

4



--------------------------------------------------------------------------------



 



     (iii) “Beneficial Owner” shall have the meaning provided in Rule 13d-3
under the 1934 Act.

     (iv) “New Director” shall mean an individual whose election by the
Company’s Board of Directors or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors at the Date of Grant or
whose election or nomination for election was previously so approved or
recommended. However, “New Director” shall not include a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation relating to the
election of directors of the Company.

     (v) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under section 12 of the 1934 Act.

     (vi) “Special Involuntary Termination” shall mean the occurrence of (1) or
(2) within sixty (60) days prior to, or at any time after, a “Change in Control”
(as defined in Section 3(c)(i)), where (1) is termination of the Employee’s
employment with the Company (including subsidiaries of the Company) by the
Company for any reason other than “Cause” (as defined in Section 3(c)(vii)) and
(2) is a resignation by the Employee from employment with the Company (including
subsidiaries of the Company) within ninety (90) days after an “Adverse Change”
(as defined in Section 3(c)(viii)) by the Company (including subsidiaries of the
Company) in the terms of the Employee’s employment.

     (vii) “Cause” shall mean:

     A. An act or acts of dishonesty on the part of the Employee constituting a
felony or serious misdemeanor and resulting or intended to result directly in
gain or personal enrichment at the expense of the Company;

     B. Gross or willful and wanton negligence in the performance of the
Employee’s material and substantial duties of employment with the Company; or

     C. Conviction of a felony involving moral turpitude.

The existence of Cause shall be determined by the Committee, in its sole and
absolute discretion.

     (viii) “Adverse Change” shall mean (A) a change in the city in which the
Employee is required to work regularly, (B) a substantial increase in travel
requirements of employment, (C) a substantial reduction in duties of the type
previously performed by the Employee, or (D) a significant reduction in
compensation or benefits (other than bonuses and

5



--------------------------------------------------------------------------------



 



other discretionary items of compensation) that does not apply generally to
executives of the Company or its successor.

     4. Payment of Units. The value of the Units earned shall be converted to a
fully equivalent cash value at the end of the Performance Period (or such
earlier time as specified under Section 3(b)) and shall be payable in cash as
soon as reasonably practicable following the close of the Performance Period (or
such earlier time as specified under Section 3(b)) in the amount determined in
accordance with Section 2, as adjusted by Section 3, if applicable. Such cash
payment will be subject to withholding for taxes and other applicable payroll
adjustments. The Committee’s determination of the amount payable shall be
binding upon the Employee and his beneficiary or estate.

     5. Adjustment in Number of Units. Except as provided below, in the event
that the outstanding Shares of the Company are increased, decreased or exchanged
for a different number of kind of shares or other securities, or if additional,
new or different shares or securities are distributed with respect to the Shares
through merger, consolidation, sale of all or substantially all of the assets of
the Company, reorganization, recapitalization, stock dividend, stock split,
reverse stock split or other distribution with respect to such Shares, the
number of Units subject to this Agreement shall be adjusted, in the sole
discretion of the Committee, to reflect the change in outstanding Shares, and,
to the extent Shares are replaced or exchanged for different securities, the
Committee shall, in its sole discretion, cause the Units to be valued in
accordance with Sections 2 and 3 of this Agreement, but with respect to such new
securities.

     6. Definitions; Copy of Plan. To the extent not specifically provided
herein, all terms used in this Agreement shall have the same meanings ascribed
to them in the Plan. By the execution of this Agreement, the Employee
acknowledges receipt of a copy of the Plan. If any provision of this Agreement
is held to be illegal, invalid or unenforceable under any applicable law, then
such provision will be deemed to be modified to the minimum extent necessary to
render it legal, valid and enforceable; and if such provision cannot be so
modified, then this Agreement will be construed as if not containing the
provision held to be invalid, and the rights and obligations of the parties will
be construed and enforced accordingly.

     7. Administration. This Agreement shall at all times be subject to the
terms and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and decisions
of the majority of the Committee with respect thereto and this Agreement shall
be final and binding upon the Employee and the Company. In the event of any
conflict between the terms and conditions of this Agreement and the Plan, the
provisions of the Plan shall control.

     8. No Right to Continued Employment. This Agreement shall not be construed
to confer upon the Employee any right to continue as an Employee of the Company
and shall not limit the right of the Company, in its sole discretion, to
terminate the service of the Employee at any time.

6



--------------------------------------------------------------------------------



 



     9. Governing Law. This Agreement shall be interpreted and administered
under the laws of the State of Texas, without giving effect to any conflict of
laws provisions.

     10. Amendments. This Agreement may be amended only by a written agreement
executed by the Company and the Employee. Any such amendment shall be made only
upon the mutual consent of the parties, which consent (of either party) may be
withheld for any reason.

     11. No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Units granted hereunder.

     12. No Guarantee of Interests. The Board and the Company do not guarantee
the Shares (as defined in the Plan) from loss or depreciation.

     13. Nontransferability. This Agreement and all rights under this Agreement
shall not be transferable by the Employee during his life other than by will or
pursuant to applicable laws of descent and distribution. Any rights and
privileges of the Employee in connection herewith shall not be transferred,
assigned, pledged or hypothecated by the Employee or by any other person or
persons, in any way, whether by operation of law, or otherwise, and shall not be
subject to execution, attachment, garnishment or similar process. In the event
of any such occurrence, this Agreement shall automatically be terminated and
shall thereafter be null and void. Notwithstanding the foregoing, all or some of
the Units or rights under this Agreement may be transferred to a spouse pursuant
to a domestic relations order issued by a court of competent jurisdiction.

     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officers thereunto duly authorized, and the Employee has set his hand
effective as of the date and year first above written.

         
 
  HOLLY CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------

 
 
       
 
       
 
 

--------------------------------------------------------------------------------

 

  Employee    

7